DETAILED ACTION

Status of Claims

Claims 1-14 are currently pending and have been examined in this application.  This FINAL communication is in response to the amendment submitted on 3/21/22. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments

Applicant's arguments filed regarding 101 have been fully considered but they are not persuasive. 


Issue #1

Applicant: That the character of the claims is technical in nature and not directed toward an abstract idea is supported in the Specification, which describes advantages over the prior art that are technical in nature. Specifically, these features are disclosed in the Specification at page 4, line 30 to page 5, line 2: "These financial reporting templates which are intended to the calculation must be carried out by the electronic device. This definition of the electronic device defines the data flow in the method so that a technical advance is established… Claim 1 recites several specific features that go far beyond a mere "mathematical concept", "an identified method of organizing human activity," or a mental process." Accordingly, claims 1-14 are not properly categorized in any of the groupings of abstract ideas enumerated by the MPEP. Therefore, claims 1-14 are patent-eligible at Prong One of revised Step 2A of the subject-matter eligibility analysis.

Examiner:   The claims are still directed to a fundamental economic practice of facilitating data transfer in a credit rating process.  


Issue #2

Applicant: Moreover, the method steps of amended claims I and 5 define a practical application resulting in a direct technical advance in the art, which is that investors and the financial regulatory authority are given access to loan-level data and that credit rating agencies and other market participants are ensured to be updated by the financial regulatory authority and the credit rating agency. For example, the claims include the limitation of a data warehouse that comprises an automatic data transfer both to a financial regulatory authority and a credit rating agency. To the extent that the Office maintains its position that the claims are directed to an abstract idea, an allegation Applicant denies, the claims result in a practical application as investors and the financial regulatory authority are given access to loan-level data and that credit rating agencies and other market participants are ensured to be updated by the financial regulatory authority and the credit rating agency. The claimed method is used in a meaningful way beyond generally linking the use of the alleged abstract idea to a technological environment or simply reciting extra-solution activity. According to the MPEP, "mere recitation of a judicial exception does not mean that the claim is 'directed to' that judicial exception under Step 2A Prong Two." MPEP § 2106.04(1I)(A)(2). Accordingly, a claim that recites a judicial exception may not be directed to the judicial exception if "the claim as a whole integrates the recited judicial exception into a practical application of the exception." Id "[T]he claimed invention may integrate the judicial exception into a practical application by demonstrating that it improves the relevant existing technology although it may not be an improvement over well-understood, routine, conventional activity." MPEP § 2106.04(d)(1). For example, the claims include the limitation of a data warehouse that comprises an automatic data transfer both to a financial regulatory authority and a credit rating agency. The claims result in a practical application as investors and the financial regulatory authority are given access to loan-level data and that credit rating agencies and other market participants are ensured to be updated by the financial regulatory authority and the credit rating agency. The claimed method results in a practical application of the alleged judicial exception and is used in a meaningful way beyond generally linking the use of the alleged abstract idea to a technological environment. Therefore, claims 1-14 are patent-eligible at Prong Two of revised Step 2A of the subject-matter eligibility analysis. While Applicant denies that the claims are directed to an abstract idea, Applicant submits that the claims are nevertheless patent-eligible as they recite features that amount to significantly more than the judicial exception. MPEP § 2106.05 describes that the Step 2B of the subject-matter eligibility analysis asks whether "the additional elements recited in the claims contribute an inventive concept." 

Examiner:  Respectfully, the rejection is still maintained.  Automatic data transfer to ensure market participants of data updates in light of the current claims does not integrate into a practical application beyond the apply-it standard.  


Issue #3

Applicant: The Office argues at Page 11 of the Office Action that the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. However, the Office does nothing more than reproduce generic boilerplate language. The Office does not describe or explain in any meaningful way why the combined claim features of "a data warehouse," "an electronic device with a processor, a memory  are not sufficient to amount to significantly more than the judicial exception. This is simply a bare allegation without any teeth to support it. Claims 1-14 recite additional features that are sufficient to amount to significantly more than a judicial exception are therefore patent-eligible at Step 2B of the subject-matter eligibility analysis.

Examiner:  Examiner has indicated in the 101 analysis for step 2A prong 2 that “The data warehouse, electronic device, processor, memory, and modules in Claim 1 are just using i.e., as a generic processor performing a generic computer function) such that it amounts to no more than mere instructions to implement an abstract idea by adding the words “apply it” (or an equivalent) with the judicial exception.”.  Similar to step 2A prong 2, the claims have not gone beyond the apply-it standard when considering the limitations individually and as an ordered combination.  The Examiner has not identified any improvements to technology in this regard, whether in the specification or the claims.  Per MPEP 2106.05a “If the examiner concludes the disclosed invention does not improve technology, the burden shifts to applicant to provide persuasive arguments supported by any necessary evidence to demonstrate that one of ordinary skill in the art would understand that the disclosed invention improves technology.”


Applicant's arguments filed regarding 103 have been fully considered but they are not persuasive. 

	
Issue #1

Applicant:  Through the presently claimed features, the loan-level data template gives investors and the financial regulatory authority access to loan-level data and ensures that credit rating agencies and other market participants are updated by the financial regulatory authority and Applicant respectfully submits that it would not have been obvious to combine Clements and Kurian and respectfully traverses the rejection… The Examiner has not done enough to establish a primafacie case of obviousness in this case. As the Federal Circuit has pointed out, "rejections on obviousness grounds cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness." In re Kahn, 441 F.3d 977, 988 (Fed. Cir. 2006). The Office has not provided any articulated reasoning or rational underpinning to support the modification of Clements with Kurian.
	

Examiner:   In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  



Issue #2

Applicant:  Applicant also respectfully submits that the Office has improperly used Applicant's disclosure to provide the motivation for combining Clements and Kurian. "A factfinder should be aware, of course, of the distortion caused by hindsight bias and must be cautious of arguments reliant upon ex post reasoning." KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007); See Also, Graham v. John Deere Co ofKansas City, 383 U.S. 1, 36 (1966) (warning against "temptation to read into the prior art the teaching of the invention in issue" and instructing courts to " 'guard against slipping into the use of hindsight' "), quoting Monroe Auto Equipment Co. v. Heckethorn Mfg. & Supply Co., 332 F.2d 406, 412 (CA6 1964); In re Fritsch, 23 USPQ 2d 1780, 1784 (Fed. Cir. 1992)("It is impermissible to use the claimed invention as an instruction manual or a "template" to piece together the teachings of the prior art so that the claimed invention is rendered obvious." This court has previously stated that "one cannot use hindsight reconstruction to pick and choose among isolated disclosures in the prior art to deprecate the claimed invention."). There is no reason or motivation to combine the references and modify the teachings of Clements with that of Kurian to arrive at the claimed invention as the two references serve very different purposes and are directed at clearly distinguishable subject matter. It is only through impermissible hindsight that the Office arrives at this conclusion.  Clements does not disclose or suggest any information about which features, if any, in Kurian should be used to modify Clements. The Office has not provided any reasonable basis why a person skilled in the art would have to make a selection from all the features of Kurian, and combine those selected features with Clements, to attempt to establish a feature combination necessary to arrive at currently amended claim 1. The person skilled in the art must not take one 17United States Serial No. 15/545,453Docket No. 256176.000002Non-Final Office Action mailed: September 21, 2021Response filed: March 21, 2022single feature of Kurian to combine with the features of Clements, but must select many features of Kurian (amongst many more unselected features) to combine with features of Clements to arrive at the claimed invention. There is no guidance or motivation whatsoever in Clements or Kurian to select certain features of Kurian for combination with Clements. Neither Clements nor Kurian, alone or in combination, provide any suggestion or motivation to the ordinary skilled person to assist in selecting precisely which features of Kurian, if any, to combine with Clements, in order to arrive at present claim 1.  Moreover, a person skilled in the art would not combine Clements and Kurian as Clements [0002] is concerned primarily with the ABS market and Kurian has no connection with the ABS market. A person of ordinary skill in the art would not select Kurian, which is not related to the financial industry and to the ABS market, in particular, but rather to the general field of executable process-management engines. See Kurian [0002] which states, "Accordingly, a need exists for executable process-management engines." Financial aspects are not disclosed or suggested in Kurian. A person of skill in the art, starting from Clements, would 


Examiner:  In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  Furthermore, Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.



Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of copending Application No. 17156753 (‘753) in view of Clements (US 20100211494) and the other references used in the 103 rejection below.  ‘753 covers the features of Claim 1, and Clements and Kurian teach the differences (namely, the credit rating display module displays..., and the loan-level data templates gives...) which are modified due to the motivations listed in the 103 rejection below.
This is a provisional nonstatutory double patenting rejection.



Examiner Suggestion(s)

The following suggestions to the claim limitations place the claims in better form by improving consistency within the claims and/or with respect to the specification:

Claim 6:

“[[a]]the financial regulatory authority template”

Claim 7:

“[[a]]the credit rating agency template”


Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person 

Claim 9 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Claim 9 discusses machine learning of the electronic device, however the specification does not describe this in the context of the electronic device (the only mention of machine learning is with respect to the original claim set).



Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The claims are either directed to a system or method, which is one of the statutory categories of invention.  (Step 1: YES).
The Examiner has identified system Claim 1 as the claim that represents the claimed invention for analysis and is similar to method Claim 5.  Claim 1 recites the limitations of (additional elements emphasized in bold and are considered to be parsed from the remaining abstract idea): 


a data warehouse, 

an electronic device with a processor, a memory coupled to the processor for storing a source code and a credit rating display module; 

a software system executable on the processor, the software system including a data loan template module configured to access a revised loan-level data template stored in the data warehouse and an evaluating module configured to calculate the credit rating of the asset backed securities using an algorithm based on the revised loan-level data template, 

the data warehouse comprises an automatic data transfer both to a financial regulatory authority and to a credit rating agency; 

the data warehouse stores the revised loan-level data template wherein the revised loan-level data template comprises a primary data field and a secondary data field, the primary data field includes a primary group of information based on a financial regulatory authority template and the secondary data field includes a secondary group of information based on a credit rating agency template supplied by the credit rating agency; and  

the credit rating display module displays the credit rating of asset backed securities that is calculated; and 

the loan-level data template gives investors and the financial regulatory authority access to loan-level data and ensures that credit rating agencies and other market participants are updated by the financial regulatory authority and the credit rating agency.





Certain method of organizing human activity (fundamental economic practice) of facilitating data transfer in a credit rating process.  

If a claim limitation, under its broadest reasonable interpretation (BRI), covers performance of the limitation as a certain method of a fundamental economic practice, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  


Accordingly, the claim recites an abstract idea. (Step 2A-Prong 1: YES. The claims are abstract)
This judicial exception is not integrated into a practical application. Limitations that are not indicative of integration into a practical application include:  (1) Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (MPEP 2106.05.f), (2) Adding insignificant extra-solution activity to the judicial exception (MPEP 2106.05.g), (3) Generally linking the use of the judicial exception to a particular technological environment or field of use (MPEP 2106.05.h).  The data warehouse, electronic device, processor, memory, and modules in Claim 1 are just using generic computer components.  The computer hardware is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts to no more than mere instructions to implement an abstract idea by adding the words “apply it” (or an equivalent) with the judicial exception.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore claim 1 is directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using computer hardware amounts to no more than mere instructions to implement an abstract idea by adding the words “apply it” (or an equivalent) with the judicial exception.  Mere instructions to implement an abstract idea on or with the use of generic computer components, cannot provide an inventive concept - rendering the claim patent ineligible. Thus claim 1 is not patent eligible. (Step 2B: NO. The claims do not provide significantly more)  
The dependent claims further define the abstract idea that is present in their respective independent claims and hence are abstract for at least the reasons presented above.  The dependent claims do not include any additional elements (including Claim 2 – server – which is just a generic computer component which applies the abstract idea; Claims 3 & 9 – machine learning – which is a computer tool used to implement the abstract idea; Claims 10 & 11 – cloud server / networked electronic device – which are just generic computer components that apply the abstract idea) that integrate the abstract idea into a practical application or are 
 
	

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-8 & 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Clements (US 20100211494) in view of Kurian (US 20170212782).

Claim 1. 

Clements teaches the following limitations:


a data warehouse, 

(Clements – [Fig. 1, 0031] a client/server communication system 100 is shown for implementing the Securitized Asset Data Service (SADS) and associated software that provides an effective flow of securitized asset data and other business data and records to/from third-party data provider 102, client system 106 and primary data provider 104, having a central server 136 and database 138 [0038] SADS includes a structured instrument database (SID) for Mortgage Backed and Asset Backed Securities)


an electronic device with a processor, a memory coupled to the processor for storing a source code and 

(Clements – Fig. 1, 0031] a client/server communication system 100 is shown for implementing the Securitized Asset Data Service (SADS) and associated software that provides an effective flow of securitized asset data and other business data and records to/from third-party data provider 102, client system 106 and primary data provider 104, having a central server 136 and database 138, including a Genealogical Structured 

a credit rating display module; 

(Clements – [0032] financial models that are stored locally at client 106, for example in memory 116, and that may be executed such as on processor 120 of computer 110 and displayed on monitor 128…modeling software may be accessed via server 136 for execution on client computer 110 such as, for example, by download or by browser-based user interface via communication link 105. [0036] a user may use SADS to calculate a new rating for the security…central server may provide the collected data or some packaging of such data to a client) 


a software system executable on the processor, the software system including 

(Clements – [0033] The client system computers may comprise a typical combination of hardware and Software including, as shown in respect to computer 110, System memory 112, operating system 114, application programs 116, graphical user interface (GUI) 118, processor 120, and storage 122 which may contain electronic information 124 Such as data records, transactions, data, procedures and the like. [claim 13] a computer having a processor for executing software)


an evaluating module configured to calculate the credit rating of the asset backed securities using an algorithm based on [the revised loan-level data template]; 

(Clements – [0032] Also, client 106 may use self-contained applications within a desktop or server or network environment and may utilize a local database 119… financial models that are stored locally at client 106, for example in memory 116, and that may be executed such as on processor 120 of computer 110 and displayed on monitor 128. [0035] SADS collects data, such as from third-party data providers 102, and monitors and updates securitized asset data related to asset backed securities and stores such data at SID 138. For instance, over time securitized asset data, such as collateral value and credit ratings of borrowers of under lying assets comprising the pool of assets of a security, changes and the overall risk and desirability of the structured product changes. calculate a new rating for the security based on the changed data or the financial service provider 104 may provide the collected information to interested parties who apply SADS techniques to reevaluate the security. The data, such as FICO score data, may be gathered from a plurality of sources… The identification of key predictive parameters and processing of data for modeling may be executed at central server 136 of primary data provider 104, for example, or the central server may provide the collected data or some packaging of Such data to a client 106. The client 106 may then process the data such as by using modeling algorithms and techniques. [0037] SADS includes a … determination module [claim 7] A computerized method for evaluating risk in asset backed securities, the method comprising: receiving a first data set associated with an asset pool of an asset backed security (ABS), the first data set including credit score data related to the asset pool; applying a migratory pattern predictive model to at least a part of the first data set, including the credit score data, and determining a rating concerning the relative risk associated with the ABS.)

financial regulatory authority

(Clements – [0050] SADS provides granular loan level data… SADS is applicable to: …
government-sponsored entities and regulators)


credit rating agency

(Clements – [0007] credit rating agencies [0050] SADS provides granular loan level data… SADS is applicable to: originators, rating agencies)

the credit rating display module displays the credit rating of asset backed securities that is calculated; and 

(Clements – [0032] financial models that are stored locally at client 106, for example in memory 116, and that may be executed such as on processor 120 of computer 110 and displayed on monitor 128…modeling software may be accessed via server 136 for execution on client computer 110 such as, for example, by download or by browser-based user interface via communication link 105. [0036] a user may use SADS to calculate a new rating for the security…central server may provide the collected data or some packaging of such data to a client [0035-0036]) 


investors...other market participants

other eligible RMBS market participants [0037] the data collected by the methods of the invention may be packaged and supplied to interested concerns, such as investment banks, rating agencies, and investors)


Clements does not explicitly teach the following limitations, however Kurian teaches:

a data loan template module configured to access a revised loan-level data template stored in the data warehouse and 

(Kurian – [0031] In one or more arrangements, the process may be in the form of an executable instance ( e.g., an executable software function, application, module, or the like). [0037] centralized controller 310 may then either modify the search query (or use the search query itself) to determine which templates, in a template database storing numerous templates for executable instances, match the selected attributes and relations. [0058] centralized controller 310 may generate the new template by merging a plurality of different templates, such as a first source template (which may, e.g., be the same as or similar to the first template of the plurality of templates) and a second source template of the plurality of templates.

wherein, the data warehouse comprises an automatic data transfer both to a [financial regulatory authority] and to a [credit rating agency]; 

(Kurian – [0021] database 121 [Fig. 1 & 3, 0023] Computing device 101 may operate in a networked environment supporting connections to one or more remote computing devices [0028] computing system 300 may be associated with one or more organizations (e.g., corporations, universities, government entities, healthcare providers, financial institutions, or the like) and may include one or more computing devices. [0067] signals representing data or events as described herein may be transferred between a source and a destination in the form of light or electromagnetic waves traveling through signal-conducting media such as metal wires, optical fibers, or wireless transmission media (e.g., air or space). In general, the one or more computer readable media may comprise one or more non-transitory computer-readable media.)


    PNG
    media_image1.png
    996
    695
    media_image1.png
    Greyscale



the data warehouse stores the revised loan-level data template 

(Kurian – [0037] a template database storing numerous templates for executable instances, match the selected attributes and relations. [0053] Centralized controller 310 may also store the modified template as a new template in the template database. Centralized controller 310 may also store the modified template's metadata in the template database.)

wherein the revised loan-level data template comprises a primary data field and a secondary data field, 

(Kurian – [0046] Each template … may include multiple user-configurable parameters and/or multiple editable fields. [0059] distinct systems may, in some instances, generate their own versions of a template, which may be merged with either common elements and/or differentiated elements to form a singular template (e.g., a hybrid template) that is sequentially executable (e.g., by centralized controller 310). [claim 19] wherein merging the first template with the third template to produce the second template comprises selectively combining one or more elements of the first template with one or more elements of the third template to produce the second template.

Examiner Note: A data field corresponds to a template data element.

the primary data field includes a primary group of information based on a [financial regulatory authority] template and the secondary data field includes a secondary group of information based on a [credit rating agency] template supplied by the [credit rating agency]; and  

(Kurian – [0028] computing system 300 may be associated with one or more organizations (e.g., corporations, universities, government entities, healthcare providers, financial institutions, or the like) and may include one or more computing devices. [0035] each executable instance may have a specific corresponding template. In one or more alternative or additional arrangements, an executable instance may have templates covering different use cases or scenarios. The list or table may include a description section that includes a description of the scenarios covered and/or functions performed by the executable instance (process) that is associated with the template. [0046] Each template … may include multiple user-configurable parameters and/or multiple editable fields. [0058] centralized controller 310 may generate the new template by merging a plurality of different templates, such as a first source template (which may, e.g., be the same as or similar to the first template of the plurality of templates) and a second source template of the plurality of templates. [0059] distinct systems may, in some instances, generate their own versions of a template, which may be merged with either common elements and/or differentiated elements to form a singular template (e.g., a hybrid template) that is sequentially executable (e.g., by centralized controller 310). [claim 19] wherein merging the first template with the third template to produce the second template comprises selectively combining one or more elements of the first template with one or more elements of the third template to produce the second template.)

Examiner Note: The new template corresponds to the revised (merged) loan-level data template, and the first source (substituted with the financial regulatory authority of Clements) and the second source (substituted with the credit rating agency of Clements).


the loan-level data template gives [investors and the financial regulatory authority] access to loan-level data and 

(Kurian – [abstract] A user may request a template associated with a first executable instance and update the template using the user-configurable parameters. The centralized controller may generate a second executable instance of the executable process and a second template associated with the second executable instance based on the updated template. [0059] data elements at the intersection of the templates being merged may create a streamlined layer that may be called upon and/or otherwise used by centralized controller 310 going forward.)


ensures that [credit rating agencies and other market participants] are updated by the [financial regulatory authority and the credit rating agency].

(Kurian – [abstract] A user may request a template associated with a first executable instance and update the template using the user-configurable parameters. The centralized controller may generate a second executable instance of the executable process and a second template associated with the second executable instance based on the updated template. [0004] The centralized controller may receive an updated template associated with the particular template, which may include an update to the particular template via one or more of the multiple user-configurable computing system 300 may be associated with one or more organizations (e.g., corporations, universities, government entities, healthcare providers, financial institutions, or the like) and may include one or more computing devices.  [0067] signals representing data or events as described herein may be transferred between a source and a destination [4B & 4C] templates can be updated and requested at controller which is connected to computing devices/participants)

Examiner Note:  The simple substitution of one known element/entity for another produces a predictable result of an entity update by another entity which renders the claim obvious. 



It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Clements with Kurian by merging a plurality of templates in order to improve usage of computing resources and/or otherwise improve computing efficiency, as the new template produced by centralized controller can be executed by a single business process engine system [Kurian – 0062].


Claim 2. 

Clements in combination with the references taught in Claim 1 teach those respective limitations.  Clements further teaches:


wherein the data warehouse is located remotely on a server and is accessible by the electronic device.  

(Clements – [Fig. 1, 0031] a client/server communication system 100 is shown for implementing the Securitized Asset Data Service (SADS) and associated software that provides an effective flow of securitized asset data and other business data and records to/from third-party data provider 102, client system 106 and primary data provider 104, having a central server 136 and database 138, including a Genealogical Structured Instrument Database (SID). The SADS is preferably browser-based and may include one or more of application programs, example of which include client-side cookie, routine or applet, 116, available to or stored on the computer 110 at client 106, for example.)


    PNG
    media_image2.png
    1194
    760
    media_image2.png
    Greyscale




Claim 5. 


Clements teaches the following limitations:

calculating the credit rating of the asset backed securities using an algorithm based on the [revised loan-level data template] by the electronic device; and 

(Clements – [0032] Also, client 106 may use self-contained applications within a desktop or server or network environment and may utilize a local database 119… financial models that are stored locally at client 106, for example in memory 116, and that may be executed such as on processor 120 of computer 110 and displayed on monitor 128. SADS collects data, such as from third-party data providers 102, and monitors and updates securitized asset data related to asset backed securities and stores such data at SID 138. For instance, over time securitized asset data, such as collateral value and credit ratings of borrowers of under lying assets comprising the pool of assets of a security, changes and the overall risk and desirability of the structured product changes. [0036] SADS monitors the asset pool and collects updated dated related to assets that make up the pool and applies the updated data or otherwise applies the changes in the data to reevaluate the product. For instance, a user may use SADS to calculate a new rating for the security based on the changed data or the financial service provider 104 may provide the collected information to interested parties who apply SADS techniques to reevaluate the security. The data, such as FICO score data, may be gathered from a plurality of sources… The identification of key predictive parameters and processing of data for modeling may be executed at central server 136 of primary data provider 104, for example, or the central server may provide the collected data or some packaging of Such data to a client 106. The client 106 may then process the data such as by using modeling algorithms and techniques. [claim 7] A computerized method for evaluating risk in asset backed securities, the method comprising: receiving a first data set associated with an asset pool of an asset backed security (ABS), the first data set including credit score data related to the asset pool; applying a migratory pattern predictive model to at least a part of the first data set, including the credit score data, and determining a rating concerning the relative risk associated with the ABS.)

displaying the calculated credit rating of the asset backed securities; 

(Clements – [0032] financial models that are stored locally at client 106, for example in memory 116, and that may be executed such as on processor 120 of computer 110 and displayed on monitor 128…modeling software may be accessed via server 136 for execution on client computer 110 such as, for example, by download or by browser-based user interface via communication link 105. [0036] a user may use SADS to calculate a new rating for the security…central server may provide the collected data or some packaging of such data to a client) 

financial regulatory authority

(Clements – [0050] SADS provides granular loan level data… SADS is applicable to: …
government-sponsored entities and regulators)

credit rating agency

(Clements – [0007] credit rating agencies [0050] SADS provides granular loan level data… SADS is applicable to: originators, rating agencies)


investors...other market participants

(Clements – [0011] provide more data than currently available to institutional investors, rating agencies and other eligible RMBS market participants [0037] the data collected by the methods of the invention may be packaged and supplied to interested concerns, such as investment banks, rating agencies, and investors)




Clements does not explicitly teach the following limitations, however Kurian teaches:


retrieving a revised loan-level data template from a data warehouse to an electronic device; 

(Kurian – [0037] centralized controller 310 may then either modify the search query (or use the search query itself) to determine which templates, in a template database storing numerous templates for executable instances, match the selected attributes and relations. [0058] centralized controller 310 may generate the new template by merging a plurality of different templates, such as a first source template (which may, e.g., be the same as or similar to the first template of the plurality of templates) and a second source template of the plurality of templates.


wherein the revised loan-level data template is retrieved by means of an automatic data transfer process from a [financial regulatory authority] template and from a [credit rating agency] template, and  

(Kurian – [0033] one process may be for a loan application… computing system (e.g., computing devices 302-306) may execute the executable-instance (e.g., instruction) to, for example, cause the computing system to perform one or more of the activities (e.g., retrieve user's credit score, analyze information, or the like) to determine whether the bank should grant the applicant a loan, [0035] each executable instance may have a specific corresponding template. In one or more alternative or additional arrangements, an executable instance may have multiple corresponding templates covering different use cases or scenarios. The list or table may include a description section that includes a description of the scenarios covered and/or functions performed by the executable instance (process) that is associated with the template. [0058] centralized controller 310 may generate the new template by merging a plurality of different templates, such as a first source template (which may, e.g., be the same as or similar to the first template of the plurality of templates) and a second source template of the plurality of templates.)

Examiner Note: The new template corresponds to the revised (merged) loan-level data template, and the first source (substituted with the financial regulatory authority of Clements) and the second source (substituted with the credit rating agency of Clements).

[investors and the financial regulatory authority] are given access to loan-level data and 

(Kurian – [abstract] A user may request a template associated with a first executable instance and update the template using the user-configurable parameters. The centralized controller may generate a second executable instance of the executable process and a second template associated with the second executable instance based on the updated template. [0059] data elements at the intersection of the templates being merged may create a streamlined layer that may be called upon and/or otherwise used by centralized controller 310 going forward.


are ensured that [credit rating agencies and other market participants] are updated by the [financial regulatory authority and the credit rating agency].

(Kurian – [abstract] A user may request a template associated with a first executable instance and update the template using the user-configurable parameters. The updated template. [0004] The centralized controller may receive an updated template associated with the particular template, which may include an update to the particular template via one or more of the multiple user-configurable parameters.  [0028] computing system 300 may be associated with one or more organizations (e.g., corporations, universities, government entities, healthcare providers, financial institutions, or the like) and may include one or more computing devices.  [0067] signals representing data or events as described herein may be transferred between a source and a destination [4B & 4C] templates can be updated and requested at controller which is connected to computing devices/participants)

Examiner Note:  The simple substitution of one known element/entity for another produces a predictable result of an entity update by another entity which renders the claim obvious. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Clements with Kurian by merging a plurality of templates in order to improve usage of computing resources and/or otherwise improve computing efficiency, as the new template produced by centralized controller can be executed by a single business process engine system [Kurian – 0062].


Claim 6. 

Clements in combination with the references taught in Claim 5 teach those respective limitations.  Clements further teaches:

the financial regulatory authority.

(Clements – [0050] SADS provides granular loan level data… SADS is applicable to: …
government-sponsored entities and regulators)

Clements does not explicitly teach the following limitations, however Kurian teaches:


wherein the revised loan-level data template comprises 


(Kurian – [0046] Each template … may include multiple user-configurable parameters and/or multiple editable fields. [0059] distinct systems may, in some instances, generate their own versions of a template, which may be merged with either common elements and/or differentiated elements to form a singular template (e.g., a hybrid combining one or more elements of the first template with one or more elements of the third template to produce the second template.



a primary data field that includes a primary group of information based on a [financial regulatory authority] template which is updated, edited or modified by 


(Kurian - [0046] Each template … may include multiple user-configurable parameters and/or multiple editable fields.  [0059] distinct systems may, in some instances, generate their own versions of a template, which may be merged with either common elements and/or differentiated elements to form a singular template (e.g., a hybrid template) that is sequentially executable (e.g., by centralized controller 310). [claim 19] wherein merging the first template with the third template to produce the second template comprises selectively combining one or more elements of the first template with one or more elements of the third template to produce the second template.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Clements with Kurian by merging a 


Claim 7. 

Clements in combination with the references taught in Claim 5 teach those respective limitations.  Clements further teaches:

the credit rating agency.

(Clements – [0007] credit rating agencies [0050] SADS provides granular loan level data… SADS is applicable to: originators, rating agencies)


Clements does not explicitly teach the following limitations, however Kurian teaches:

wherein the revised loan-level data template comprises 


Each template … may include multiple user-configurable parameters and/or multiple editable fields. [0059] distinct systems may, in some instances, generate their own versions of a template, which may be merged with either common elements and/or differentiated elements to form a singular template (e.g., a hybrid template) that is sequentially executable (e.g., by centralized controller 310). [claim 19] wherein merging the first template with the third template to produce the second template comprises selectively combining one or more elements of the first template with one or more elements of the third template to produce the second template.


a secondary data field that includes a secondary group of information based on a [credit rating agency] template supplied by [a credit rating agency] which is updated, edited or modified by 

(Kurian - [abstract] A user may request a template associated with a first executable instance and update the template using the user-configurable parameters. The centralized controller may generate a second executable instance of the executable process and a second template associated with the second executable instance based on the updated template. [0028] computing system 300 may be associated with one or more organizations (e.g., corporations, universities, government entities, healthcare providers, financial institutions, or the like) and may include one or more computing devices. [0035] each executable instance may have a specific corresponding template. templates covering different use cases or scenarios. The list or table may include a description section that includes a description of the scenarios covered and/or functions performed by the executable instance (process) that is associated with the template. [0046] Each template … may include multiple user-configurable parameters and/or multiple editable fields. [0058] centralized controller 310 may generate the new template by merging a plurality of different templates, such as a first source template (which may, e.g., be the same as or similar to the first template of the plurality of templates) and a second source template of the plurality of templates. [0059] distinct systems may, in some instances, generate their own versions of a template, which may be merged with either common elements and/or differentiated elements to form a singular template (e.g., a hybrid template) that is sequentially executable (e.g., by centralized controller 310). [claim 19] wherein merging the first template with the third template to produce the second template comprises selectively combining one or more elements of the first template with one or more elements of the third template to produce the second template.)


Examiner Note: The new template corresponds to the revised (merged) loan-level data template, and the first source (substituted with the financial regulatory authority of Clements) and the second source (substituted with the credit rating agency of Clements).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Clements with Kurian by merging a plurality of templates in order to improve usage of computing resources and/or otherwise improve computing efficiency, as the new template produced by centralized controller can be executed by a single business process engine system [Kurian – 0062].



Claim 8. 

Clements in combination with the references taught in Claim 5 teach those respective limitations.  Clements further teaches:

financial regulatory authority

(Clements – [0050] SADS provides granular loan level data… SADS is applicable to: …
government-sponsored entities and regulators)

credit rating agency

(Clements – [0007] credit rating agencies [0050] SADS provides granular loan level data… SADS is applicable to: originators, rating agencies)


Clements does not explicitly teach the following limitations, however Kurian teaches:


wherein the revised loan-level data template is automatically updated by the [financial regulatory authority] template and the [credit rating agency] template.

(Kurian – [0058] based on the updated template…centralized controller 310 may generate the new template by merging a plurality of different templates, such as a first source template (which may, e.g., be the same as or similar to the first template of the plurality of templates) and a second source template of the plurality of templates.)

Examiner Note: The revised loan template may be automatically updated (by the generation of a new/updated template) by a first and second template.


    PNG
    media_image3.png
    949
    739
    media_image3.png
    Greyscale


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Clements with Kurian by merging a plurality of templates in order to improve usage of computing resources and/or otherwise improve computing efficiency, as the new template produced by centralized controller can be executed by a single business process engine system [Kurian – 0062].

Claim 11. 

Clements in combination with the references taught in Claim 5 teach those respective limitations.  Clements further teaches:

wherein the electronic device is a networked electronic device.  


(Clements – [0034] SADS central server 136 and may load, pass, receive information, instructions, data, forms, procedures and the like for storing and using locally. The third
party system 102 is but one of potentially many such data providers, all of which may deliver data to central server 136, and may include a network of computers, such as overa LAN, WLAN, Ethernet, token ring, FDDI ring or other communications network infrastructure. Although not shown, third party data provider may also have a similar communication link with client system 106, and may by that link, or by other means, communicate data related to asset backed securities and the underlying assets directly to such client systems.)

Claim 12. 

Clements in combination with the references taught in Claim 5 teach those respective limitations.  Clements further teaches:


wherein the calculated credit rating is updated at a regular financial interval.  

(Clements – [0012] providing a system for monitoring and updating data related to collateral value and credit ratings of borrowers comprising underlying assets of a security to reflect updated information useful for processing by financial models used to rate investments.  [0020] determining a rating concerning the relative risk associated with the ABS. [0036] calculate a new rating for the security based on the changed data [0051] a primary financial data service provider, such as Thomson Reuters Corporation, collects these updated data points periodically (e.g., weekly, monthly, quarterly or annually) throughout the life of the security.)

Examiner Note:  Credit ratings may be calculated based on changed data or updated as new data is collected (e.g. annually or quarterly). 


Claim 13. 

Clements in combination with the references taught in Claim 5 teach those respective limitations.  Clements further teaches:


wherein the calculated credit rating is based on residential loans, tenant loans, commercial real estate loans, corporate loans, automobile loans, consumer loans, credit card loans, leasing loans, non-performing exposure loans or investor report information.  

(Clements – [0002] asset backed securities (ABS), which includes mortgage backed securities (MBS), residential mortgage backed securities (RMBS), commercial mortgage backed securities (CMBS), other ABS which includes securities backed by student loans, automobile loans and credit card loans and collateralized debt obligation (CDO) securities. [0012] providing a system for monitoring and updating data related to collateral value and credit ratings of borrowers comprising underlying assets of a security to reflect updated information useful for processing by financial models used to rate investments.  [0036] calculate a new rating for the security based on the changed data [0045] each of the credit scoring versions are derived from the Fair Isaac Risk Model engine. These scores are periodically updated to reflect current consumer loan repayment rates. Many lenders use Fair Isaac's FICO scoring model when evaluating a borrower's creditworthiness.)


Claim 14. 

Clements in combination with the references taught in Claim 5 teach those respective limitations.  Clements further teaches:


wherein the calculated credit rating is based on residential collaterals, commercial real estate collaterals, corporate collaterals, non-performing exposure collaterals or investor report cashflows.  

(Clements – [0002] asset backed securities (ABS), which includes mortgage backed securities (MBS), residential mortgage backed securities (RMBS), commercial mortgage backed securities (CMBS), other ABS which includes securities backed by student loans, automobile loans and credit card loans and collateralized debt obligation (CDO) securities. [0036] calculate a new rating for the security based on the changed data [0039] Collateralized Mortgage Obligations (CMOs) [0040] ABSs collateralized by home equity loans (HELs) [0049] SADS provides a recourse services aspect including: full collateral views; in-depth collateral views; changes in individual collateral; and changes in collateral values.)


Claims 3-4 & 9 are rejected under 35 U.S.C. 103 as being unpatentable over Clements (US 20100211494) in view of Kurian (US 20170212782), and further in view of Blades (US 20190311443).

Claim 3. 

Clements in combination with the references taught in Claim 1 teach those respective limitations.  Clements does not explicitly teach the following limitation, however Blades further teaches:


wherein the algorithm is based on machine learning.  

(Blade – [0169] programming modules 1806 may include image-processing module, machine learning module.  [0172] programming modules 1806 (e.g., application 1820 such as a media player) may perform processes including, for example, one or more stages of methods, algorithms)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Clements with Blades by attributing machine learning to an algorithm in order for regulators such as the ESMA (European Securities and Markets Authority) to be able to take comfort that collected audit data is correct, secure, complete and easily auditable [Blades – 0042, 0097].

Claim 4. 

Clements in combination with the references taught in Claim 1 teach those respective limitations.  Clements does not explicitly teach the following limitation, however Blades further teaches:


wherein the financial regulatory authority is the European Securities and Markets Authority.  

(Blades – [0097] Regulators (SEC, OSC, ESMA, etc.))

Examiner Note: ESMA refers to the European Securities and Markets Authority

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Clements with Blades by assisting regulators such as the ESMA (European Securities and Markets Authority) to be able to take comfort that collected audit data is correct, secure, complete and easily auditable through the use of machine learning [Blades – 0042, 0097].

Claim 9. 

Clements in combination with the references taught in Claim 5 teach those respective limitations.  Clements does not explicitly teach the following limitation, however Blades further teaches:

wherein the algorithm is based on machine learning of the electronic device.  

(Blade – [0169] programming modules 1806 may include image-processing module, machine learning module.  [0172] programming modules 1806 (e.g., application 1820 such as a media player) may perform processes including, for example, one or more stages of methods, algorithms)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Clements with Blades by attributing machine learning to an algorithm in order for regulators such as the ESMA (European Securities and Markets Authority) to be able to take comfort that collected audit data is correct, secure, complete and easily auditable [Blades – 0042, 0097].



Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Clements (US 20100211494) in view of Kurian (US 20170212782), and further in view of Aiglstorfer (US 20140129303).



Claim 10. 

Clements in combination with the references taught in Claim 1 teach those respective limitations.  Clements does not explicitly teach the following limitation, however Aiglstorfer further teaches:

wherein the data warehouse is remotely located on a cloud server and is accessible by the electronic device.  

(Aiglstorfer – [0044] FIG. 2 further depicts cloud platform 101. Cloud platform 101 may include a cloud server 201. Cloud server 201 may include one or more memories 202, one or more databases 203, one or more processors 204, and one or more interfaces 205. Cloud server 201 may take the form of a general purpose computer, a mainframe computer, a mobile computing device, or any combination of these components. According to some embodiments, cloud server 201 may include a web server or similar cloud server 201 may represent distributed servers that are remotely located and communicate over a network (e.g., network 104) [0045] processor 204 may execute one or more programs located remotely from cloud server 201. For example, banking system 102, third party service provider 103, and/or mobile device 106 may, via cloud server 201, access one or more remote programs that, when executed, perform functions related to certain disclosed embodiments.)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Clements with Aiglstorfer by storing a database on a cloud server for remote access by a device in order to provide numerous financial service extensions/features that span across multiple computing platforms within a single platform while reducing development efforts and costs [Aiglstorfer – 0004, 0007].



Conclusion
The prior art made of record, and not relied upon, considered pertinent to applicant' s disclosure or directed to the state of art is listed on the enclosed PTO-892.  
The following is a brief description for relevant prior art that was cited but not applied:	

Firminger (US 20130144919) provides a method for template development based on reported aspects of a plurality of users. 

Clark (US 8935804) provides a method for rules-based data access for data shareability.

Stuart (US 8738492) provides systems and methods for displaying the status of and facilitating compliance with regulatory requirements related to municipal bonds.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDULMAJEED AZIZ whose telephone number is (571)270-5046. The examiner can normally be reached M-F 7-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on 571-270-3602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABDULMAJEED AZIZ/Primary Examiner, Art Unit 3695